Citation Nr: 0715257	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin condition, to 
include psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's father, veteran's mother


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from September 1989 to October 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 Rating Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
psoriasis claimed as a dermatologic problem of the head, 
fingernails, back and legs.

In April 2007, the veteran attended a Board hearing at the 
Central Office in Washington, DC before the undersigned.  A 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his claims for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

In the present case, the Board finds that the VA's duty to 
assist a claimant, as set forth in the VCAA, has not been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



In this respect, Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
but the threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006) (citing McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006)).

The VA and private medical evidence of record demonstrate a 
current diagnosis of psoriasis, and indicate that the veteran 
has suffered from psoriasis or other related or precursor 
skin condition since 1992.  There is a medical opinion from a 
private physician, A.S., M.D., indicating that the in view of 
the May 1992 diagnosis of tinea amintacea, had such a 
diagnosis been made while in the service, "one can easily 
assume that [the veteran] had his initial manifestation of 
psoriasis while he was still actively serving in the United 
States Air Force."  

While the veteran's service medical records (SMRs) show 
treatment for warts and cellulitis, he received no treatment 
for psoriasis.  However, clinical records included with the 
SMRs, dated in October 1989 and September 1990, show that the 
veteran was diagnosed with pharyngitis associated with 
streptococcus infection.  

At his April 2007 hearing, the veteran and his representative 
claimed that the veteran's in-service strep throat 
(pharyngitis) was a precursor to his psoriasis.  In support 
of this claim, the veteran submitted documentation from the 
Mayo Clinic internet site that stated that "factors that may 
trigger psoriasis may include infections such as strep throat 
or thrush."  See www.mayoclinic/com/health/psoriasis.  



Internet research revealed a number of medical studies and 
articles linking pharyngitis to psoriasis.  See 
http://www.medscape.com (Streptococcal pharyngitis may 
precipitate the onset of psoriasis) and 
http://www.ncbi.nlm.nih.gov (Family history of psoriasis, 
stressful life events, and recent infectious disease are risk 
factors for a first episode of acute guttate psoriasis).

This information in conjunction with the veteran's testimony 
as to in-service symptoms and the medical evidence showing 
that the veteran has suffered from a skin condition since 
1992, and that such skin condition could have originated in 
service, satisfies the requirements for obtaining a VA 
examination.  A medical opinion is therefore necessary to 
determine the etiology of the veteran's skin condition, to 
include psoriasis.  38 C.F.R. § 3.159(c)(4) (2006).

The Board also notes that at his April 2007 hearing, the 
veteran reported that he has been receiving dermatological 
treatment from the Wade Park VA Medical Center (VAMC) in 
Cleveland, Ohio.  While some records from the Wade Park VAMC 
are associated with the claims file, there are no such 
records associated with the claims file since August 2004.  
VA has a duty to obtain all such VA treatment records if they 
exist.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

The veteran also stated that he received dermatological 
treatment from private physicians.  While there are some 
private medical records in the claims file, some of those 
medical records are unmarked, and it is unclear whether the 
veteran has submitted all the relevant private medical 
records.  The RO should assist the veteran in obtaining and 
incorporating into the claims file any related medical 
records from private sources that are not already of record.  
38 U.S.C.A. § 5103A(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his skin condition.  Thereafter, the RO 
should obtain copies of all identified 
treatment records of the veteran which 
are not currently in the file, including 
both private and VA records and associate 
them with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records, if any, from September 
2004 to the present.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
dermatology examination to determine the 
etiology of any current skin disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The pertinent 
contents of the claims folder must be 
made available to the examiner.  The 
examiner should provide an opinion 
stating whether it is at least as likely 
as not (50 percent probability or 
greater) that any current skin disorder 
is related to the veteran's period of 
active service, including the veteran's 
noted pharyngitis in service.  The 
examiner should provide a rationale for 
the opinion(s) rendered. 

3.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Jonathan B. Kramer
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




